Memorandum Opinion issued February 5, 2003








In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-03-00106-CV
____________

IN RE DAVID GOODSON, Relator



Original Proceeding on Petition for Writ of Habeas Corpus



MEMORANDUM   OPINION
 Relator has not provided this Court with proof of the order complained of, or
any other document (such as a reporter's record of the trial court enforcement
hearing) showing the matter complained of.  See Tex. R. App. P. 52.3(j)(1)(A);
52.7(a)(2). (1)  Additionally, relator has not provided this Court with a statement from
the Sheriff of Brazoria County showing that the trial court's incarceration order was
carried out.  See Tex. R. App. P. 52.3(j)(1)(D).
	Accordingly, relator's petition for writ of habeas corpus is denied without
prejudice to refiling. 
 PER CURIAM

Panel consists of Justices Taft, Keyes, and Higley.
Do not publish.  Tex. R. App. P. 47.



1.    The Court acknowledges relator's statement that he is in jail under an oral
order, but he has not produced a transcript of the trial court enforcement hearing or
a statement that no testimony was adduced in connection with the matter complained
as required by Tex. R. App. P. 52.7(a)(2).